 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 PRISCILLA STUART BARDES ESTATE,                           Case No.: 2:19-cv-00836-APG-BNW

 4            Plaintiff                                             Order Dismissing Case

 5 v.

 6 QUALITY LOAN SERVICE, CORP., et al.,

 7            Defendants

 8

 9           Priscilla Stuart Bardes Estate filed a document entitled “Praecipe for Personal Summons

10 Extraordinary Writ of Execution Involuntary Bankruptcy Foreign Proceedings, Action,

11 Statement of Claim & Clerk(s) Notice.” ECF No. 1. This was originally docketed as a

12 miscellaneous action and the plaintiff paid the $47.00 fee for that type of action. ECF Nos. 1-2;

13 6. The plaintiff also filed a “Declaration of Unlawful Foreclosure, Misprision of Felony &

14 Treason, Probate, Breach of Contract, Defendant(s)’ Court Order(s) & Subpoena(s) & Notice to

15 Clerk(s) & Bar Clerk(s) & statement of Claim(s), Tax Claim & Liquidation.” ECF No. 9.

16           I liberally construed these documents as attempts at filing a complaint in a civil action.

17 But because those documents do not comply with Federal Rules of Civil Procedure 2, 3, or 8, I

18 dismissed them without prejudice. ECF No. 11. I granted leave for the plaintiff to file an

19 amended complaint and advised the plaintiff to pay the balance of the filing fee. Id. I advised the

20 plaintiff that if an amended complaint was not filed and the balance of the filing fee was not paid

21 by June 21, 2019, this case will be closed. The plaintiff has not paid the filing fee or filed an

22 amended complaint.

23 / / / /
 1         IT IS THEREFORE ORDERED that this action is dismissed without prejudice. The

 2 clerk of court is instructed to close this case.

 3         DATED this 8th day of July, 2019.

 4

 5
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
